Case 20-10343-LSS   Doc 1482-6   Filed 10/11/20   Page 1 of 5




                        Exhibit F
               Case 20-10343-LSS                                                                                            Doc 1482-6                                                                           Filed 10/11/20                                                                                 Page 2 of 5


From:             Warner, Blair
To:               Barajas, Andres
Subject:          FW: Boy Scouts Of America (BSA) Bankruptcy
Date:             Friday, October 9, 2020 5:59:42 PM
Attachments:      ~WRD000.jpg
                  image001.jpg




BLAIR M. WARNER
Associate

SIDLEY AUSTIN LLP
+1 312 853 4095
blair.warner@sidley.com


From: Boelter, Jessica C.K. <jboelter@sidley.com>
Sent: Tuesday, September 29, 2020 9:06 AM
To: Walker, Melanie E. <mewalker@sidley.com>; Baccash, Laura E. <lbaccash@sidley.com>; Warner,
Blair <blair.warner@sidley.com>
Cc: Andolina, Michael C. <mandolina@sidley.com>; Linder, Matthew <mlinder@sidley.com>
Subject: FW: Boy Scouts Of America (BSA) Bankruptcy




From: Steve McGowan <Steve.McGowan@scouting.org>
Date: Tuesday, Sep 29, 2020, 3:57 PM
To: Boelter, Jessica C.K. <jboelter@sidley.com>, Andolina, Michael <mandolina@whitecase.com>
Cc:                                       >, Roger Mosby <Roger.Mosby@scouting.org>, scottsorrels
<scottsorrels@eversheds-sutherland.com>,
Devang Desai <ddesai@gaebemullen.com>
Subject: FW: Boy Scouts Of America (BSA) Bankruptcy

                                                                                                                                                                                                                                                                                                                                         ‌ ‌ ‌ ‌ ‌ ‌ ‌  ‌ ‌ ‌ ‌ ‌ ‌ ‌ ‌ ‌ ‌ ‌ ‌ ‌  ‌ ‌ ‌ ‌ ‌ ‌ ‌ ‌ ‌ ‌ ‌ ‌ ‌  ‌ ‌ ‌ ‌ ‌ ‌ ‌ ‌ ‌ ‌ ‌ ‌ ‌  ‌ ‌ ‌ ‌ ‌ ‌ ‌ ‌ ‌ ‌ ‌ ‌ ‌  ‌ ‌ ‌ ‌ ‌ ‌ ‌ ‌ ‌ ‌ ‌ ‌ ‌  ‌ ‌ ‌ ‌ ‌ ‌ ‌ ‌ ‌ ‌ ‌ ‌ ‌  ‌ ‌ ‌ ‌ ‌ ‌ ‌ ‌ ‌ ‌ ‌ ‌ ‌  ‌ ‌ ‌ ‌ ‌ ‌ ‌ ‌ ‌ ‌ ‌ ‌ ‌  ‌ ‌ ‌ ‌ ‌ ‌ ‌ ‌ ‌ ‌ ‌ ‌ ‌  ‌ ‌ ‌ ‌ ‌ ‌ ‌ ‌ ‌ ‌ ‌ ‌ ‌  ‌ ‌ ‌ ‌ ‌ ‌ ‌ ‌ ‌ ‌ ‌ ‌ ‌  ‌ ‌ ‌ ‌ ‌ ‌ ‌ ‌ ‌ ‌ ‌ ‌ ‌  ‌ ‌ ‌ ‌ ‌ ‌ ‌ ‌ ‌ ‌ ‌ ‌ ‌  ‌ ‌ ‌ ‌ ‌ ‌ ‌ ‌ ‌ ‌ ‌ ‌ ‌  ‌ ‌ ‌ ‌ ‌ ‌ ‌ ‌ ‌ ‌ ‌ ‌ ‌  ‌ ‌ ‌ ‌ ‌ ‌ ‌ ‌ ‌ ‌ ‌ ‌ ‌  ‌ ‌ ‌ ‌ ‌ ‌ ‌ ‌ ‌ ‌ ‌ ‌ ‌  ‌ ‌ ‌ ‌ ‌ ‌ ‌ ‌ ‌ ‌ ‌ ‌ ‌




FYI


From: SE Legal <SE.Legal@scouting.org>
Sent: Tuesday, September 29, 2020 8:53 AM
To: Steve McGowan <Steve.McGowan@scouting.org>; Joseph Zirkman
<Joseph.Zirkman@scouting.org>
Subject: FW: Boy Scouts Of America (BSA) Bankruptcy
           Case 20-10343-LSS          Doc 1482-6     Filed 10/11/20     Page 3 of 5


From: Tim Cullen <tim@cullenandcompany.com>
Sent: Tuesday, September 29, 2020 8:36 AM
To: SE Legal <SE.Legal@scouting.org>; Celentino, Joseph C. <jccelentino@wlrk.com>
Cc: Jim Fowler <jfowler@roselawfirm.com>
Subject: Fwd: Boy Scouts Of America (BSA) Bankruptcy

FYI an unsolicited advertisement I received below.




Tim Cullen
CULLEN & CO., PLLC
P.O. Box 3255
Little Rock, AR 72203
(501) 370-4800 phone
(501) 370-9198 fax
www.cullenandcompany.com
tim@cullenandcompany.com


      Begin forwarded message:

      From: "ForLawFirmsOnly Marketing, Inc." <marketing@seekmoreclients.com>
      Subject: Boy Scouts Of America (BSA) Bankruptcy
      Date: September 29, 2020 at 8:23:19 AM CDT
      To: TIM CULLEN <TIM@CULLENANDCOMPANY.COM>
      Reply-To: "ForLawFirmsOnly Marketing, Inc."
      <marketing@seekmoreclients.com>




      Hope You Are Having A Great Day!

      Please note: if you no longer wish to receive our emails, you can
      unsubscribe using the link at the bottom of the email or reply to this email
     Case 20-10343-LSS         Doc 1482-6      Filed 10/11/20     Page 4 of 5


with "unsubscribe" in the subject line. Thank you!
Boy Scouts Of America (BSA) Bankruptcy
BSA started their $6M notice campaign yesterday that will run though October
17 for BSA survivors who were sexually abused as minors in the scouts. We
have seen all along the spill over from lawyers' TV ads into digital media and
this notice campaign will not be any different.
We are expecting more cases as TV advertising ramps up and survivors look
on their phones for a law firm to handle their case. We saw more than 5,000
survivors reach out to us in August for help and the number in September is
already past 4,000 survivors that have reached out so we do expect the
deadline and the notice campaign to push numbers even further.
Attorneys involved in this litigation that I have spoken with in the last few days
strongly believe that the average compensation will be around $100,000 per
victim. The amount of course will be determined based on the type type of
abuse and the length of time the abuse occured.
It is not too late to get involved. The only relief will be a claim in United States
Bankruptcy Court. This will be in Delaware. Developments will move
rapidly and therefore time is of the essence for those who want to file claims.
The bankruptcy court established a November 16, 2020 deadline in which
sexual victims must file their claims or they will be forever barred from receiving
compensation.
Victims of sexual assault experience long lasting effects on both their physical
and mental health. Feelings of shame and guilt can make the victim feel weak
and powerless, especially when those in power offer no protection.
When evidence points to institutions knowing of abuse and doing nothing to
remove the perpetrator (be it a student, teacher, coach, or other employee),
victims don’t know where to turn and sometimes choose not to report the crime.
Contact Ed Lott to setup a campaign at edl@forlawfirmsonly.com or call
855-943-8736.  
We are also expecting some BIG NEWS IN BSA in the coming days and
we still think this is the best Mass Tort around right now to invest in, but
time is running out.
Delivering:
Zero Risk Mass Tort Cases™
Zero Risk MVA Cases™
Zero Risk Personal Injury Cases™
Rapid Results Lead®
Best regards,
Ed Lott, Ph.D., M.B.A.
President and Managing Partner
Your Virtual CMO
ForLawFirmsOnly Marketing, Inc.
A Client Acquisition Company
ForLawFirmsOnly.com

855-943-8736 x101
edl@forlawfirmsonly.com

Human Trafficking Project, LLC
HumanTraffickingProject.com
           Case 20-10343-LSS         Doc 1482-6      Filed 10/11/20      Page 5 of 5


          
      ForLawFirmsOnly Marketing, Inc. is the sole owner of the brand
      ForLawFirmsOnly® since 1994.
      Do not be fooled by others using our brand name or using domains that
      try to imitate ForLawFirmsOnly®.
      If you found this email helpful, please consider forwarding it to a
      colleague or colleagues that may find it helpful as well!

                       View web version | Unsubscribe here
                      ©2020 ForLawFirmsOnly Marketing, Inc.
            ForLawFirmsOnly Marketing, Inc. 47 N. Jefferson St., First Floor,
                               Allentown, PA 18102




STOP. THINK. CLICK.



This message contains confidential information and is intended only for the individual named.
If you are not the named addressee you should not disseminate, distribute or copy this e-mail.
Please notify the sender immediately by e-mail if you have received this e-mail by mistake
and delete this e-mail from your system. E-mail transmission cannot be guaranteed to be
secure or error-free as information could be intercepted, corrupted, lost, destroyed, arrive late
or incomplete, or contain viruses. The sender therefore does not accept liability for any errors
or omissions in the contents of this message, which arise as a result of e-mail transmission.
